COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Salvador Bautista Gonzales v. The State of Texas

Appellate case number:   01-13-01037-CR

Trial court case number: 1377236

Trial court:             351st District Court of Harris County

        On May 5, 2014, appellant’s counsel filed a motion requesting an extension of time to
file appellant’s brief. The motion fails to conform with Texas Rule of Appellate Procedure
9.4(j)(1). See TEX. R. APP. P. 9.4(j)(1) (electronically filed documents must “be in text-
searchable portable document format (PDF)”). Accordingly, we strike the motion. See TEX. R.
APP. P. 9.4(k). We further admonish counsel that future filings in this Court must conform with
Texas Rule of Appellate Procedure 9.4(j)(1).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: May 13, 2014